  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENT JACOBY,                        )
                                     )
      Plaintiff,                     )
                                     )             CIVIL ACTION NO.
      v.                             )               2:15cv461-MHT
                                     )                    (WO)
DR. PEASANT,                         )
                                     )
      Defendant.                     )

                                  ORDER

      This cause is now before the court on plaintiff's

notice of appeal (doc. no. 42), which the court is

treating as a motion to proceed on appeal in forma

pauperis.

      28 U.S.C. § 1915(a) provides that, "An appeal may

not   be   taken     in   forma   pauperis         if     the   trial    court

certifies     in   writing    that       it   is    not     taken   in    good

faith."      In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,    445    (1962),      or       "has    no   substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176
(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).     Applying this standard, this court is of the

opinion, for the reasons stated in the recommendation

of   the    magistrate     judge     (doc.     no.   29),    that     the

plaintiff's appeal is without a legal or factual basis

and, accordingly, is frivolous and not taken in good

faith.     See, e.g., Rudolph v. Allen, supra; Brown v.

Pena, 441 F. Supp. 1382 (S.D. Fla. 1977), aff'd without

opinion, 589 F.2d 1113 (5th Cir. 1979).

                                   ***

     Accordingly,     it   is   ORDERED      that    the    plaintiff's

motion     to   proceed    on   appeal    in    forma      pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a), as not taken in good

faith.

     DONE, this the 26th day of October, 2018.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
